DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/18/2021 has been considered by the Examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ?? and 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: The Examiner believes that “??” on Figure 5 was intended to be the cable mentioned in paragraph [0037].  The Examiner is unsure what reference character 46 in Figure 7 is intended to represent.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both a cable and an arcuate mid-portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: In paragraph [0037], a cable 40 is said to connect to the control unit C.  This is believed to have been intended to be shown in Figure 5.  In paragraph [0035] and Figure 7, reference character 40 is said to be representing an arcuate mid-portion.  Appropriate correction is required.
The drawings are objected to because Figures 3-5 require some clarifications for consistency purposes (please see note below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
*Note: Figures 3-5 show features that the Examiner believes should be labeled for consistency purposes.  Based on cross-referencing with other figures, the Examiner believes to know what these features are, but would appreciate further labeling.  These Figures are reproduced below with red circles around the features in question.

    PNG
    media_image1.png
    754
    710
    media_image1.png
    Greyscale

Annotated Figures 3 and 4

    PNG
    media_image2.png
    506
    577
    media_image2.png
    Greyscale

Annotated Figure 5

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0037], line 19: “to alternately operated” should be “to be alternately operated”.  
Appropriate correction is required.

Claim Objections
Claims 2-17 objected to because of the following informalities:  
“A device according to…” should be changed to “The device according to…”. 
Claim 5 objected to because of the following informalities:
Line 2: “it” should be changed to “at”.
Claim 20 objected to because of the following informalities:
Line 5: “the subject” should be changed to “the subject’s body”.
Claim 20 objected to because of the following informalities:
Line 1: “A light therapy blanket or body cover” should be changed to “The light therapy blanket or body cover”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-11 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 4 are relative terms which render the claim indefinite.  The terms "primarily blue", “primarily red”, and “primarily infrared” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for "primarily blue", “primarily red”, and “primarily infrared” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.  For instance, “primarily” could be interpreted as being more than 50% (majority) or just more than the other types of light emitters.
Claim 4 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the housing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the housing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the shapeable member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a subject" in line 4, whereas a subject was already introduced in a claim that claim 17 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different subject.  Consider changing to “the subject”.
claim 18 recites the broad recitation “positioning the device over a portion of a subject’s body”, and the claim also recites “positioning the device over all of a subject’s body” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "substantially all" in claim 18 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “substantially all” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
	The limitation “substantially all, most, more than half” renders claim 18 indefinite. It is unclear to the Examiner how these terms are different.
Claim 18 recites the limitation "the subject" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claim 19 recites the broad recitation “configured to cover at least half of a subject’s body”, and the claim also recites “configured to cover all of a subject’s body” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "substantially all" in claim 19 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “substantially all” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Note: Claims 5-11 and 20 are rejected due to their dependency on a rejected claim.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-12 of U.S. Patent No. 8,900,283 (hereinafter ‘283). Although the claims at issue are not identical, they are not patentably distinct from each other (please see claim mapping below).
Regarding claims 1-2 and 4-7 of the instant application, claim 1 of ‘283 discloses:
A device for delivery of light therapy (claim 1, line 1), said device comprising: a pad member configured to extend over the body of a subject (claim 1, lines 2-5); a plurality of light emitters configured to emit light from a light-emitting side of the pad member (claim 1, lines 6-17); and a control unit (claim 1, lines 18); and a user interface which comprises a treatment mode selector useable to select a light treatment mode from a plurality of available light treatment modes (claim 1, lines 26-29); wherein the control unit receives signals from the user interface and, in response to those signals, sends control signals to the light emitters to cause the light emitters to emit light in accordance with the selected light treatment mode (claim 1, lines 18-29).
‘283 also discloses a device according to claim 1 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light (claim 1, lines 26-29) and wherein the control unit is further programmed to 
‘283 also discloses a device according to claim 1 wherein the light emitters comprise red (claim 1, lines 8-9), blue (claim 1, lines 6-7) and infrared (claim 1, lines 9-11) light emitters and wherein the plurality of available light treatment modes comprises: a first mode wherein the light emitted from the housing is primarily blue (claim 1, lines 20-21); a second mode wherein the light emitted from the housing is primarily red (claim 1, lines 21-23); and a third mode wherein the light emitted from the housing is primarily infrared (claim 1, lines 23-24).
‘283 also discloses a device according to claim 4 wherein the infrared light emitters emit near infrared light it a wavelength of, or of about, 880nm (claim 1, lines 9-11).
‘283 also discloses a device according to claim 4 wherein the red light emitters emit light at a wavelength of, or of about, 640nm (claim 1, lines 8-9).
‘283 also discloses a device according to claim 4 wherein the blue light emitters emit light at a wavelength of, or of about, 465nm (claim 1, lines 6-7).

Regarding claim 3 of the instant application, claim 8 of ‘283 discloses:
A device according to claim 1 wherein the control unit is further programmed to cause the light emitters to stop emitting light after expiration of a time period (claim 8, lines 1-5).

Regarding claim 8 of the instant application, claim 9 of ‘283 discloses:


Regarding claim 9 of the instant application, claim 10 of ‘283 discloses:
A device according to claim 8 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy and wherein the first light treatment mode delivers light at a pulse width modulation frequency of about 680Hz when pulsed light therapy is selected (claim 10, lines 1-3).

Regarding claim 10 of the instant application, claim 11 of ‘283 discloses:
A device according to claim 8 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy and wherein the second light treatment mode delivers light at a pulse width 

Regarding claim 11 of the instant application, claim 12 of ‘283 discloses:
A device according to claim 8 wherein the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy and wherein the third treatment mode delivers light at a pulse width modulation frequency of about 80Hz when pulsed light therapy is selected (claim 12, lines 1-3).

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,799 (hereinafter ‘799). Although the claims at issue are not identical, they are not patentably distinct from each other (please see claim mapping below).
Regarding claim 18 of the instant application, claim 1 of ‘799 discloses:
A method comprising the steps of: obtaining or providing a device according to claim 1 (claim 1); positioning the device over all, substantially all, most, more than half or a portion of a subject's body (claim 1, lines 10-12); and using the device to deliver light therapy to the subject (claim 1, part D).

Claims 1, 3, and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61 and 71 of copending Application No. 15/980,277 (reference application – hereinafter ‘277). Although the claims at issue are 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claims 1 and 3 of the instant application, claim 61 of ‘277 discloses
A device for delivery of light therapy (claim 61, lines 1-2), said device comprising: a pad member configured to extend over the body of a subject (claim 61, line 3); a plurality of light emitters configured to emit light from a light- emitting side of the pad member (claim 61, lines 8-9); and a control unit (claim 61, lines 23-25); and a user interface which comprises a treatment mode selector useable to select a light treatment mode from a plurality of available light treatment modes (claim 61, lines 23-25); wherein the control unit receives signals from the user interface and, in response to those signals, sends control signals to the light emitters to cause the light emitters to emit light in accordance with the selected light treatment mode (claim 61, lines 23-25).
‘277 also discloses a device according to claim 1 wherein the control unit is further programmed to cause the light emitters to stop emitting light after expiration of a time period (claim 61, lines 23-25).

Regarding claim 18 of the instant application, claim 71 of ‘277 discloses
A method comprising the steps of: obtaining or providing a device according to claim 1 (claim 71, lines 1-2); positioning the device over all, substantially all, most, more 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, et al. (U.S PGPub No. 2013/0274839).

Regarding claim 1, Johnson teaches (Figures 1 and 2, elements 10 and 12) a device for delivery of light therapy (abstract, paragraph [0033]), said device comprising: (Figures 1-2 and 12, element 12) a pad member configured to extend over the body of a subject (paragraphs [0033] and [0041] – the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.)); (Figures 1 and 3, elements 18 and 23) a plurality of light emitters configured to emit light from a light-emitting side of the pad member (paragraphs [0036]-[0037] – The front flexible pad layer has at least one flexible circuitry layer having light emitting diodes (LEDs) positioned thereon); and (Figures 1 and 2, elements 12 and 14 – controller/user interface) a control unit (paragraphs [0033] and [0035]-[0036]); and (Figures 1 and 2, elements 12 and 14 – controller/user interface) a user interface which comprises a treatment mode selector useable to select a light treatment mode from a plurality of available light treatment modes (paragraphs [0033], [0035] – the controller/user interface communicates with the shapeable pad light emitting apparatus to provide mode and pulsation control of the light emitted by the LEDs of the shapeable pad light emitting apparatus, [0042], and [0044] – the controller can be programmed different available therapeutic modes such as for acne, anti-aging, and acnes and pains); wherein (Figures 1 and 2, elements 12 and 14 – controller/user interface) the control unit receives signals from the user interface and, in response to those signals, sends control signals to the light emitters to cause the light emitters to emit light in accordance with the selected light treatment mode (paragraphs [0035]-[0036] – the controller/user interface may comprise a suitable microprocessor, circuit board and user interface which communicates by wired or wireless connection with the shapeable pad light emitting apparatus to provide on/off, mode, and pulsation control of the light emitted by the LEDs of the shapeable pad light emitting apparatus, [0042], and [0044] – If the user wishes to operate in the first mode, the user presses the start button (e.g., user interface) which causes the first mode indicator light to stop blinking and remain on continually and also causes the therapeutic LEDs to begin to emit light (e.g., by way of the controller) in the selected first treatment mode).

Regarding claim 2, Johnson teaches a device according to claim 1 wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light (paragraphs [0035] and [0043]) and wherein the control unit is further programmed to cause the light emitters to emit either pulsed or non-pulsed light in accordance with user selection (paragraphs [0035] and [0043] – The device may be programmed to emit light in each treatment mode in either a pulsed (e.g., modulated) or non-pulsed fashion and the user interface may include a switch or function to allow the user to select or not select whether pulsing (e.g., modulation) is desired.).

Regarding claim 3, Johnson teaches a device according to claim 1 wherein (Figure 1, elements 12, 14, and 23) the control unit is further programmed to cause the light emitters to stop emitting light after expiration of a time period (paragraph [0043] – the treatment times may be fixed or the user interface may include a timer set for setting the desired treatment time).

Regarding claim 4, Johnson teaches a device according to claim 1 wherein (Figure 1, element 23) the light emitters comprise red, blue and infrared light emitters (paragraphs [0009] and [0036] – the LEDs include a multiplicity of therapeutic light emitting LEDs including infrared, red, and blue LEDs) and wherein the plurality of intended for different therapeutic or cosmetic applications, including a) one light treatment mode wherein the emitted light is primarily infrared; b) another light treatment mode wherein the emitted light is primarily red; and c) yet another light treatment mode wherein the emitted light is primarily blue).

Regarding claim 5, Johnson teaches a device according to claim 4 wherein (Figure 1, element 23) the infrared light emitters emit near infrared light it a wavelength of, or of about, 880nm (paragraph [0042]).

Regarding claim 6, Johnson teaches a device according to claim 4 wherein (Figure 1, element 23) the red light emitters emit light at a wavelength of, or of about, 640nm (paragraph [0042]).

Regarding claim 7, Johnson teaches a device according to claim 4 wherein (Figure 1, element 23) the blue light emitters emit light at a wavelength of, or of about, 465nm (paragraph [0042]).

Regarding claim 8, Johnson teaches a device according to claim 4 wherein: (Figure 1, element 23) when operating in the first light treatment mode, the blue light emitters 

Regarding claim 9, Johnson teaches a device according to claim 8 wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (paragraphs [0035] and [0043]) and wherein the first light treatment mode delivers light at a pulse width modulation frequency of about 680Hz when pulsed light therapy is selected (paragraph [0043], lines 25-30).

Regarding claim 10, Johnson teaches a device according to claim 8 wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (paragraphs [0035] and [0043]) and wherein the second light 

Regarding claim 11, Johnson teaches a device according to claim 8 wherein (Figure 1, elements 14 and 14d – pulsation on/pulsation off button) the user interface further comprises a pulse/non-pulse switch useable to select delivery of either pulsed or non-pulsed light therapy (paragraphs [0035] and [0043]) and wherein the third treatment mode delivers light at a pulse width modulation frequency of about 80Hz when pulsed light therapy is selected (paragraph [0043], lines 33-36).

Regarding claim 17, Johnson teaches a device according to claim 1 wherein (Figures 11 and 12, element 12) the shapeable member is configured to be manually shaped to, and to retain, a plurality of different shapes which correspond to shapes of the shoulders, neck, chin and/or face areas of a subject (paragraph [0041] – the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.).  

Regarding claim 18, Johnson teaches a method comprising the steps of: (Figure 1, element 10) obtaining or providing a device according to claim 1 (abstract, paragraphs [0011] and [0033]); (Figure 12, element 12) positioning the device over all, substantially all, most, more than half or a portion of a subject's body (paragraph [0041] – the ability to place the apparatus in various formed shapes allows it to be positioned so that it corresponds to (e.g., conforms to or tracks the shape of) the underlying area of the body to be treated (e.g., face, thigh, neck, etc.); and (Figures 1 and 12, elements 10 and 12) using the device to deliver light therapy to the subject (abstract, paragraphs [0035]-[0036] and [0042]).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vreman, et al. (U.S Patent No. 6,596,016).

Regarding claim 19, Vreman teaches (Figure 6, element 70 – sac, e.g. light therapy blanket or body cover, 72) a light therapy blanket or body cover configured to cover all, substantially all or at least half of a subject's body and to deliver light therapy thereto (abstract; Column 13, lines 15-44 – Printed circuit strips containing LEDs are located inside the sac to cover as much surface area of the sac as possible).

Regarding claim 20, Vreman teaches a (Figure 6, element 70 – sac, e.g. light therapy blanket or body cover, 72) light therapy blanket or body cover according to claim 19 wherein all or part of the blanket or body cover is flexible or formable to a configuration which conforms to a shape of an anatomical portion of the subject's body (Column 13, lines 15-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al. (U.S PGPub No. 2013/0274839) in view of Bembridge, et al. (U.S PGPub No. 2014/0128942).
Regarding claim 12, Johnson teaches a device according to claim 1 wherein the pad member comprises: (Figures 1 and 2, elements 12 and 24 – rear flexible pad, e.g. pad) 14a pad (paragraphs [0033] and [0036]); (Figures 3 and 5, element 20 – deformable layer, e.g. formable member) a formable member (paragraphs [0036] and [0040]); (Figures 1, 3, 6, and 13, elements 22 – flexible circuitry layer, 23) a plurality of interconnected light-emitting circuit boards (paragraphs [0036]-[0038] – at least one flexible circuitry layer having light emitting diodes (LEDs) positioned thereon); (Figures 1 and 3, element 26 – translucent shield or barrier) translucent circuit board cover members positioned over the light emitting circuit boards (paragraph [0037] – A translucent shield or barrier may extend over the front of the flexible circuitry layer thereby preventing the LEDs and any other electronic components on the front side of the flexible circuitry layer from directly contacting objects or body surfaces); and (Figures 3 and 5; elements 18 – front flexible pad layer, 19 – central aperture) a bezel (paragraphs [0036] – front flexible pad having a central aperture formed therein, e.g. a bezel, [0040]); wherein (Figures 1, 3, and 5; elements 12, 20 – deformable layer, e.g. formable member, 22 – flexible circuitry layer, and 24 – rear flexible pad, e.g. pad) the light-emitting circuit boards and the formable member are positioned on a side of the pad (paragraphs [0036]-[0038] – the light emitting circuit boards of the flexible circuitry layer and the deformable layer are positioned on the front side of the pad), (Figures 1, 3, and 5; elements 23 and 26) the translucent circuit board cover members are positioned over the light emitting circuit boards (paragraph [0037] – A translucent shield or barrier may extend over the front of the flexible circuitry layer) and (Figures 1, 3, 5, and 7; elements 18 – front flexible pad layer, 19 – central aperture, 24) the bezel is affixed to the pad (paragraphs [0036]-[0037] – the front flexible pad member is affixed to the pad member with the light emitting circuits aligned with the central aperture).  Johnson does not teach the limitation of instant claim 12, that is wherein the bezel has a plurality of openings and the light-emitting circuit boards are aligned with openings in the bezel.
Bembridge teaches a light-emitting device that comprises a plurality of light-emitting elements or light sources and a flexible pad for positioning and conforming the light-emitting device to a portion of the body, wherein the flexible pad comprises a three-dimensional structure (abstract).  Bembridge also teaches (Figures 1, 2, and 4; elements 1, 2, 6 - apertures, 16 – light-emitting elements, and 31 – light-emitting area, e.g. bezel) the flexible pad comprising apertures which is referred to as the light-emitting area (paragraph [0027]).  Bembridge also teaches (Figure 2, elements 1, 2, 6, 16, 17 – light- emitting module, and 31) wherein the bezel (e.g. light-emitting area) is affixed to the pad with the light-emitting circuit boards aligned with openings in the bezel (paragraph [0027] – the light emitting area of the structure is affixed to a light emitting module with the openings (apertures) being aligned with the light emitting elements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bezel of Johnson to include a bezel having a plurality of openings with the light-emitting circuit boards aligned with openings in the bezel as disclosed by Bembridge.  Both Johnson and Bembridge teach devices for light therapy that conform to areas of the body.  Although the pad of Johnson only includes a single central aperture, it would have been obvious to one of ordinary skill in the art that two or more apertures could be used instead.  One of ordinary skill in the art would have wanted this feature to direct and block light such that it is easier to direct light to target areas while blocking lighting that is not directed at the target areas.  This feature could also allow the different types of light (blue, red, and infrared) to have their own aperture to go pass through when light is emitted.  Therefore, claim 12 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 13, Johnson, in view of Bembridge, renders obvious a device according to claim 12.  Johnson also teaches the limitations of claim 13, that is wherein (Figures 3, 5, and 7, elements 18, 18b, 20 – deformable layer, and 24 – rear flexible pad member) the formable member is positioned in an upper portion of the device The deformable layer is positioned above the rear pad and can be positioned between layers 18a and 18b of the front flexible pad member).  Therefore, claim 13 is unpatentable over Johnson, et al. and Bembridge, et al.
 

Regarding claim 14, Johnson, in view of Bembridge, renders obvious a device according to claim 13.  Johnson teaches (Figure 5, elements MR and ER) wherein the formable member comprises an arcuate mid-portion traversing between two end portions (paragraph [0040] – the deformable member includes an arc shaped mid region MR that traverses between two end regions ER).  Johnson does not teach the limitations of instant claim 14, that is wherein end portions are generally triangular.
Bembridge teaches (Figures 3-4, element 32 – triangular features) a formable member comprising two generally triangular end portions (paragraphs [0028]-[0030] – the flexible pad includes triangular protrusions at the end portions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end portions of Johnson to include the triangular end portions of Bembridge and/or to have modified the shape of the end regions of the deformable member to be triangular in shape such that the formable member comprises an arcuate mid-portion traversing between two generally triangular end portions.  The triangular protrusions used by Bembridge are there to increase dimensional stability of the flexible pad such that if the pad of Johnson required more stiffness or stability, adding the triangular protrusions to the end regions of Johnson would be beneficial.  Further, the trapezoidal end regions of Johnson could see paragraphs [0040]-[0041] of Johnson).  Therefore, claim 14 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 15, Johnson, in view of Bembridge, renders obvious a device according to claim 14.  Johnson teaches (Figure 5, elements 20 and 21 – perforations, which form rings) wherein rings are formed within each of the end portions (paragraph [0040] – the end regions of deformable layer 20 include perforations such that rings are formed around those perforations).  Johnson does not teach the limitations of instant claim 15, that is wherein rings are formed within each of the triangular end portions.
Bembridge teaches (Figures 3-4, element 32 – triangular features) a formable member comprising two generally triangular end portions (paragraphs [0028]-[0030] – the flexible pad includes triangular protrusions at the end portions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end portions of Johnson to include the end portions of Bembridge and/or modify the shape of the end regions of the deformable member to be triangular in shape such that the rings are formed within each of the triangular end portions.  The triangular protrusions used by Bembridge are there to increase dimensional stability of the flexible pad such that if the pad of Johnson requires more stiffness or stability, adding the triangular protrusions to the end regions see paragraphs [0040]-[0041] of Johnson).  Therefore, claim 15 is unpatentable over Johnson, et al. and Bembridge, et al.

Regarding claim 16, Johnson, in view of Bembridge, renders obvious a device according to claim 15.  Johnson also teaches (Figure 5, elements 20, 21, MR, and ER) apertures passing through the rings formed within the end portions of the formable member (paragraph [0040] – the rings are defined as the material surrounding the perforations (e.g. apertures) that are formed in the end regions ER of the deformable material).  Johnson does not teach the limitations of instant claim 16, that is wherein the apertures are extending through the pad member and passing through the rings that are formed within the triangular end portions.
Bembridge teaches (Figures 3-4, element 32 – triangular features) a formable member comprising two generally triangular end portions (paragraphs [0028]-[0030] – the flexible pad includes triangular protrusions at the end portions).  Bembridge also teaches (Figures 1-2, elements 1, 2, and 6 - apertures) a device that comprises apertures extending through a pad member (paragraphs [0011] and [0027] – a light emitting device includes apertures that are through holes that extend through the three-dimensional structure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures of Johnson to be through holes through the entire pad structure as in Bembridge and to use triangular end portions such that the device further comprises apertures extending through the pad member and passing through the rings formed within the triangular end portions of the formable member.  As the purpose of the perforations is to increase bendability of the pad, it would be obvious and beneficial to extend these holes through the other layers as well as this would further increase bendability of the pad (see Figure 5 and paragraph [0040] of Johnson).  The triangular protrusions used by Bembridge are there to increase dimensional stability of the flexible pad such that if the pad of Johnson requires more stiffness or stability, adding the triangular protrusions to the end regions of Johnson would be beneficial.  Further, the trapezoidal end regions of Johnson could be modified to be triangular instead of adding the triangular protrusions as this would either increase or decrease the stiffness based on whether material was added or subtracted to give increased stand stability as in Figure 12 of Johnson or increasing flexibility to get more curvature as in Figure 11 of Johnson (see paragraphs [0040]-[0041] of Johnson).  Therefore, claim 16 is unpatentable over Johnson, et al. and Bembridge, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Williams, et al. (U.S PGPub No. 2019/0373687) teaches a phototherapy system with dynamic drive for light-emitting diodes.  Loupis, et al. (U.S PGPub No. 2016/0016001) teaches devices, systems, and methods for providing light therapy to a subject’s tissues.  Huttner, et al. (U.S Patent No. 8,756,731) teaches a swaddling blanket that is substantially light-transmissive.  Rosen, et al. (U.S PGPub No. 2012/0253433) teaches a phototherapy blanket/garment.  McGinnis, et al. (U.S PGPub No. 2009/0105791) teaches a medical garment device.  Whatcott, et al. (U.S PGPub No. 2007/0208396) teaches systems and methods for providing a light pad configured for light therapy.  Breden, et al. (U.S PGPub No. 2007/0167999) teaches a multi-spectra photon therapy device and method of use for providing treatment to a subject.  Savage, et al. (U.S PGPub No. 2004/0138726) teaches a device for delivering light to the blood supply of a human body through a non-ocular skin area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792